F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAY 27 2004
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    DONALD E. ARMSTRONG,

             Debtor.                                   No. 02-4101
                                                   (BAP No. UT-02-011)
                                                         (BAP)
    DONALD E. ARMSTRONG,

             Appellant,

    v.

    KENNETH A. RUSHTON, Trustee;
    STEPPES APARTMENTS, LTD.;
    STEVEN R. BAILEY, Trustee;
    UNITED STATES TRUSTEE,

             Appellees.


                          ORDER AND JUDGMENT            *




Before McCONNELL , ANDERSON , and BALDOCK , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       In this appeal, debtor-appellant Donald E. Armstrong appeals an order of

the Bankruptcy Appellate Panel (BAP) dismissing his appeal from an order of the

bankruptcy court that confirmed a reorganization plan in Armstrong’s Chapter 11

case. We dismiss this appeal.

       As the BAP noted, Fed. R. Bankr. P. 8002(a) requires an appellant to file

a notice of appeal within ten days of the entry of the order appealed from. The

bankruptcy court order confirming the plan was entered on January 31, 2002;

Armstrong’s notice of appeal, however, was not filed until February 12, 2002,

one day after the filing deadline. The bankruptcy court was open and accessible

on Monday, February 11, 2002.

       After the time for appeal had lapsed, Armstrong attempted to get an

extension of time to appeal under Rule 8002(c) from the bankruptcy court, but his

request was denied. In the absence of an extension of time to file the notice of

appeal, the untimely notice did not confer jurisdiction on the BAP to adjudicate

the matter.   Deyhimy v. Rupp (In re Herwit)    , 970 F.2d 709, 710 (10th Cir. 1992).

The BAP properly dismissed the appeal for lack of jurisdiction as do we.


                                          -2-
      Armstrong has filed supplemental authority in the form of two decisions

from the BAP holding that certain sanctions imposed by the bankruptcy court for

criminal contempt exceeded that court’s jurisdiction. Those decisions have no

relevance in this appeal and do not undermine the general jurisdiction of the

bankruptcy court over the Armstrong bankruptcy matters.

      Because this court finds Armstrong’s allegation of poverty to be untrue, his

motion to proceed on appeal without prepayment of costs or fees is DENIED, and

Armstrong is directed to make immediate payment of the balance of his appellate

filing fee. Armstrong’s motion to file a supplemental appendix and to include the

pleadings and appendix from appeal No. 02-4106 is DENIED. Appellee

Rushton’s motion to strike Armstrong’s opening brief and dismiss the appeal

because the brief does not comply with this circuit’s rules is DENIED.

      This appeal is DISMISSED. The mandate shall issue forthwith.


                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                        -3-